



COURT OF APPEAL FOR ONTARIO

CITATION:
Grenier v. Grenier, 2012
    ONCA 732


DATE: 20121029

DOCKET: C55117

Rosenberg, Gillese and Tulloch JJ.A.

BETWEEN

Michael Gerard Grenier

Appellant

and

Lynne Mary Grenier

Respondent

Paul D. Slan, for the appellant

Dani Z. Frodis, for the respondent

Heard: October 26, 2012

On appeal from the order of Justice Sherrill M. Rogers of
    the Superior Court of Justice, dated January 27, 2012.

APPEAL BOOK ENDORSEMENT

[1]

The motions judge did not err in exercising her discretion to strike the
    appellants pleadings and order an uncontested trial. The appellant has failed
    to comply with disclosure orders since 2006. The motions judge considered
    whether some lesser remedy was appropriate. We can see no error in principle
    and the order was reasonable. The cases relied upon by the appellant concern
    custody and access and hence the best interests of the child and do not apply
    in this case.

[2]

Accordingly, the appeal is dismissed with costs fixed at $7,500.00
    inclusive of HST and disbursements.


